Citation Nr: 0900394	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
under 38 U.S.C.A. § 1151 for residuals of a right 
laparoscopic hemicolectomy, to include wound dehiscence and 
chronic infection.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a grandson


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran provided testimony at a March 2008 hearing before 
the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in December 2008, the veteran's 
representative argued that the reports of a VA examination 
and a supplemental opinion in this matter were not adequate 
for the purpose of adjudication of the veteran's claim.  The 
June 2006 VA examination report at issue specifically 
acknowledges that the specific records of wound dehiscence 
and wound infection one week after December 1, 2004, surgery 
were not available for review.  The VA examiner's impression 
based on his examination of the veteran in June 2006 was 
infected mesh abdominal wall at least as likely as not 
secondary to treatment that occurred at the VA hospital.  He 
described the outcome of the surgery as unfortunate and not 
satisfactory.  He opined that carelessness, negligence, or 
lack of proper skill was not likely.  He did not provide an 
opinion as to whether the wound dehiscence or chronic 
infection was due to an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151.

In a July 2006 supplemental opinion, the examiner concluded 
that "[i]t is therefore my opinion that his wound dehiscence 
was not a result of carelessness or neglect or negligent care 
and was due to a reasonably unforeseeable event."  (Emphasis 
added.)  The final emphasized phrase appears to be 
inconsistent with the analysis in the July 2006 report, but 
due to the tone and substance of his prior June 2006 opinion, 
the Board cannot be sure as to whether the examiner may have 
meant to provide an opinion supporting the veteran's claim.  
In addition, no opinion was rendered as to whether the 
veteran's ongoing post-surgery chronic infection was a result 
of carelessness or neglect or negligent care, or was due to 
an event not reasonably foreseeable.
 
In her December 2008 correspondence, the veteran's 
representative has requested that the veteran be provided 
"an adequate examination and medical opinion, conducted by a 
board of two surgical specialists, which is supported by both 
a review of all relevant medical and lay evidence, as well as 
a complete rationale."  (Emphasis in original.)  In order to 
facilitate an efficient and accurate resolution of this 
matter, the Board agrees that a VA examination and opinion 
consistent with the request of the veteran's representative 
would be useful in adjudication of the veteran's claim.  See 
38 U.S.C.A. § 5103A(d).

At the veteran's March 2008 Board hearing, he made clear that 
he sought not only compensation based on the post-surgical 
wound dehiscence, but also the chronic infection which, by 
his account, has remained active and for which he asserts he 
has been unable to received needed treatment at VA.  (See 
March 2008 Board hearing transcript (Tr.) at pages 3-6).  He 
contends that he was not told that a chronic infection of a 
significantly-sized surgical wound was a foreseeable 
consequence of the surgery.  (Tr. at 5-6.)  The veteran's 
grandson described the veteran being refused treatment for 
the chronic wound infection on multiple occasions and not 
being provided with antibiotics as needed to treat or resolve 
the infection.  (Tr. at 12.)  As a result, the Board finds 
that all records of relevant VA treatment for wound 
dehiscence and related chronic infection for the period from 
the date of the original laparoscopic surgery on December 1, 
2004, forward would be useful in adjudication of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
files all records of VA treatment for the 
veteran's post-surgical wound dehiscence 
and chronic infection, dated from December 
1, 2004, forward, that have not been 
previously obtained.  This should include 
records extending into and beyond March 
2008.  (See March 2008 Board hearing 
transcript at page 13.)

2.  After all available medical evidence 
has been received and associated with the 
claims files, the veteran should be 
afforded a VA examination with two 
surgical specialists.   

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.

The examiners should prepare a detailed 
medical opinion as to whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's post-surgical wound dehiscence was 
A) caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar fault on the part VA in furnishing 
hospital care, medical treatment, or 
examination, or B) caused by an event not 
reasonably foreseeable.

The examiners should additionally prepare a 
detailed medical opinion as to whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) that 
any chronic post-surgical infection and 
resulting residuals were A) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault 
on the part VA in furnishing hospital care, 
medical treatment, or examination, or B) 
caused by an event not reasonably 
foreseeable.

Factors the clinicians should consider 
should include whether antibiotics were 
properly administered and whether the 
veteran was declined treatment during a 
period of chronic post-surgical infection.  
In this regard, the clinicians should 
carefully consider the history provided by 
the veteran and reflected in the March 
2008 Board hearing transcript as well as 
the medical records associated with the 
claims files.

The examiners must be advised that, by 
regulation, whether the cause of the 
veteran's additional disability resulting 
from the surgery was an event not 
reasonably foreseeable is to be determined 
based on what a reasonable health care 
provider would have foreseen.  The evet 
need not be completely unforeseen or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
required informed consent procedures set 
forth at 38 C.F.R. § 17.32. 

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




